Citation Nr: 1412827	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  13-28 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1955 until retiring in January 1978.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The claims require further development before being decided on appeal, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.

Please also note, however, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran was last examined concerning his PTSD in May 2011, so nearly 3 years ago.  He therefore needs to be reexamined reassessing the severity of this service-connected disability, including to assist in determining whether this disability in combination with his several other service-connected  disabilities render him unemployable.  Additionally, all treatment records dated since May 2012 should be obtained and associated with his claims file for consideration.


Accordingly, these claims for a higher rating for his PTSD and a derivative TDIU are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain all up-to-date treatment records from the VA Medical Center (VAMC) in Fayetteville, NC, in particular, those dated from May 2012 to the present.  Also ask the Veteran whether he has received any other treatment for his PTSD, and if he has also obtain those records as well.

2.  Upon receipt of all additional records, schedule an appropriate examination reassessing the severity of the Veteran's PTSD.  

To this end, the examiner is asked to review the claims file in conjunction with the examination, for the relevant history.  The examiner is asked to provide a comprehensive mental status evaluation and list all of the Veteran's associated symptoms and comment on their impact on his social and occupational functioning, including his ability to obtain or maintain employment that could be considered substantial gainful versus just marginal in comparison.

It is essential the examiner provide explanatory rationale for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.


3.  Also obtain a medical opinion concerning whether the Veteran is unemployable when additionally considering his several other service-connected disabilities - which, aside from the PTSD, are:  degenerative joint disease (DJD) of the lumbar spine, degenerative changes of the cervical spine, high blood pressure, concussion residuals, prostate cancer, Type II Diabetes Mellitus, residuals of fractured ribs (2nd, 3rd, 4th, and 6th), residuals of a left foot injury involving fractures of the 2nd and 4th metatarsals, post-operative residuals of a right inguinal hernia, residuals of an injury to the right chest wall), and DJD of the right hip.

It is essential the examiner provide explanatory rationale for this opinion on employability, if necessary citing to specific evidence in the file supporting conclusions.

4.  Then readjudicate these claims for a higher rating for the PTSD and a derivative TDIU in light of this and all other additional evidence.  If additional compensation is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

